Talmadge, J.
(concurring) — I agree with the majority’s outcome, but I write separately because I fundamentally disagree with the majority’s analysis, based as it is on State v. Rose, 128 Wn.2d 388, 909 P.2d 280 (1996). It is time for this Court to establish a principled, predictable, coherent jurisprudence for law enforcement agencies to understand and follow, a jurisprudence more faithful to the dictates of the Fourth Amendment and Wash. Const. art. I, § 7 in protecting privacy rights. I would overrule Rose.
The majority declares the police in this case were not conducting “legitimate police business” when they entered Gary Ross’s property at 12:10 a.m. to gather evidence to establish probable cause to obtain a search warrant. What invalidates the search for the majority is the lateness of the hour and the lack of intention to contact Ross. No “reasonably respectful citizen,” the majority tells us, “would be welcome absent actual invitation or an emergency’ at that hour. Majority op. at 314. In Rose, however, we approved a similar police intrusion onto a citizen’s property that took place at 7:00 p.m., when it was dark.3 Apparently for the *316majority, a “reasonably respectful citizen” would be welcome at that hour.
The dissent, on the other hand, is not moved by the time of the police intrusion. For the dissent, so long as the officers were conducting “legitimate police business,” they were entitled to be on Ross’s property to gather evidence of a crime. Dissent at 320.
Both the majority and dissent fail properly to address the constitutional right of privacy. It is difficult to understand how the majority can know from situation to situation at what hour a particular property owner or leaseholder may deem a total stranger welcome on the property or leasehold. And what standard would the majority establish to guide police behavior? Our right to privacy should not be of such flimsy quality as to depend on what five justices of this Court deem a permissible time of day for police evidence-gathering on private property. The Fourth Amendment and Wash. Const. art. I, § 7 are made of sturdier stuff.
Our bedrock law declares warrantless searches to be per se unreasonable. See State v. Hendrickson, 129 Wn.2d 61, 70-71, 917 P.2d 563 (1996); State v. Parker, 139 Wn.2d 486, 496, 987 P.2d 73 (1999). We have established some limited exceptions to this rule, but none of those exceptions applies in the present case or applied in Rose. What, then, makes legitimate the police intrusion and search that occurred in Rose? In Rose the intrusion and search were justified because the officers were conducting “legitimate police business.” This “legitimate police business” was nothing more than the gathering of evidence of criminal activity. Presumably, if the intrusion and search in the case at bar had occurred at 7:00 p.m. as in Rose instead of 12:10 a.m., the majority, following Rose, would have approved it as “legitimate police business.”
But if the police may enter one’s property to search for and gather evidence of criminal activity, and such entry is allowable because it is deemed to be “legitimate police business,” what is left of our rule that warrantless searches are per se unreasonable? Performing a search on private *317property to gather evidence of criminal activity with warrant in hand is plainly legitimate police business. Performing an open-ended search on private property to gather evidence of criminal activity without a warrant is unconstitutional and is not legitimate police business.
The analysis must center on the definition of “legitimate police business.” We first employed the phrase in the context of search and seizure law in State v. Seagull, 95 Wn.2d 898, 632 P.2d 44 (1981). There a police officer was canvassing a neighborhood seeking information about an abandoned vehicle with a broken window and bloodstains. Seagull’s house was the third one he visited. Id. at 900. “His purpose was to question the occupants about the abandoned vehicle and its occupants.” Id. at 902 n.1. While traversing Seagull’s property to reach the entrance to Seagull’s house, the officer thought he saw a marijuana plant in a greenhouse. He left immediately without contacting Seagull and the next day obtained a search warrant. A search of the premises turned up 60 marijuana plants in the greenhouse, and marijuana and paraphernalia in Seagull’s house. Id. at 900.
The officer in Seagull was unquestionably on legitimate police business, as the trial court found. Id. at 902 n.1. He entered Seagull’s property not to search for evidence of a crime or even to contact Seagull as a possible suspect. He entered only to find out information about the abandoned car. The officer was engaging in a community caretaking function.4 He was entitled to be where he was and what he discovered was in open view. The legitimate police business was, in fact, community caretaking, for which no warrant is ever necessary. Thus, we add precision to the definition of legitimate police business if we equate it with a recognized community caretaking function. The police may enter one’s property without a warrant in furtherance of community *318caretaking. They may not enter without a warrant to search for evidence of a crime. “Knock and talk” procedures are another legitimate justification for police to be on private property.
In State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998), we approved of police “knock and talk” procedures so long as the police informed a resident she does not have to consent to the entry of her home. “Knock and talk” procedures are legitimate consensual contacts between police and occupants of homes, and the police may enter private property to conduct them. In doing so, however, they must observe our strictures about not exceeding the narrow scope of the consensual contact between the police and the public by wandering away from the most direct path to the front door. See Rose, 128 Wn.2d at 395-96. By definition, a “knock and talk” procedure is not a search for evidence unless the owner consents to such a search.
While “knock and talk” procedures are legitimate, we should reject any notion that police on police business have an implied invitation to invade one’s curtilage to perform a search for evidence so long as they act like “reasonably respectful citizens.” A law enforcement officer conducting law enforcement business is not the same as a neighbor wanting to borrow a cup of flour, or an express package delivery person delivering something, or a neighborhood child running across the lawn. A law enforcement official is an agent of the state who comes onto a person’s property to conduct official business, business that may result in a person’s arrest and incarceration. There is certainly no implied invitation for that. Surely Seagull, had she known a police officer was about to enter her property would have refused him entry, knowing she had contraband in open view. The rationale for the police to enter private property without a warrant should be narrowly grounded in community caretaking and consensual contacts between the police and the public, not in an expansive notion of “legitimate police business” that includes warrantless searches for evidence of a crime.
*319In summary, the first principle is warrantless searches are per se unreasonable. Police may enter private property without a warrant, however, under the aegis of community caretaking or for the narrow purpose of speaking with home occupants, as in “knock and talk” procedures.5 When the police enter private property, they must restrict the scope of their travel on the property so as not to invade the privacy of the resident. If the police enter property to search for evidence of a crime without a warrant, the fruits of any such search should be inadmissible.
Rose and the majority’s approach here permit warrant-less searches in violation of the constitutional right of privacy. I would overrule Rose and decide the present case pursuant to the analysis I have set forth above. The search in this case was illegal because the police were on Ross’s property without a warrant for the express purpose of gathering evidence of a crime.
Sanders, J., and Winsor, J. Pro Tern., concur with Talmadge, J.

 The search in Rose took place on November 18, 1991. At that time of year, sunset in Snohomish County occurs at 4:28 p.m., and civil twilight ends at 5:02 p.m.


 Earlier, we said “the [United States Supreme] Court sanctioned the impoundment of an abandoned, illegally parked vehicle as falling within the ‘community caretaking functions’ of the police.” State v. Houser, 95 Wn.2d 143, 152, 622 P.2d 1218 (1980). Police procedures to deal with abandoned cars come under the community caretaking function of law enforcement officials.


I do not understand the dissent’s contention that I would eliminate “knock and talk” procedures. See Dissent at 320 n.6. I would adhere to Ferrier.